DETAILED ACTION
	This is an allowability notice in response to amendments filed 06/07/2022. Claims 7-25 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the arguments made, the claims have overcome the previous prior art rejections. The prior art of record teaches pre-grouping articles to be palletized before moving them in a straight path (Kollmuss US 20210221614), a layer preparation device where the objects to be palletized are arranged with the objects being placed in a sequence until an edge of the article to be palletized placed on the adjacent placement position exceeds an edge of a pallet (Petrovich US 20140294553), and positioning objects for palletizing (Harter US 4456418, Benedetti US 20170233201).
In an updated search prior art was found that teaches moving objects to be palletized in a straight path from an access position (Masutomi US 20130115040).
However, prior art was not found that teaches generating a pre-stage position based on the placement position of the article to be palletized as claimed by independent claims 8, 14, and 15. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Allowable Subject Matter
	Claims 7-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664